Citation Nr: 0108445
Decision Date: 03/22/01	Archive Date: 05/21/01

DOCKET NO. 99-06 737        DATE   MAR 22 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an extension of a total rating for convalescence
purposes under the provisions of 38 C.F.R. 4.30 based on VA
hospitalization and surgery in September 1996.

2. Entitlement to an increased rating for a right knee disability,
currently evaluated as 20 percent disabling.

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

REMAND

The veteran had active duty from May 1995 to March 1996.

A review of the evidence of record shows that as part of a VA Form
9, Appeal to Board of Veterans' Appeals, received by VA in March
1999, the veteran checked the box indicating: "I want a BVA hearing
at a local VA office before a member, or members, of the BVA." A
further review of the record shows that the veteran has not been
afforded a travel board hearing.

Accordingly, and in order to ensure the veteran's right of due
process, the case is REMANDED to the RO for the following
development:

The RO should take the appropriate to schedule the veteran for a
personal hearing to be held at the RO before a member of the Board.
See 38 C.F.R. 20.704 (2000).

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the night to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

- 2 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 3 -



